Title: To George Washington from Ann Hawkes Hay, 17 September 1782
From: Hay, Ann Hawkes
To: Washington, George


                  
                     Sir.
                     Haverstraw September 17th 1782
                  
                  I have just heard from New Ark, that the Enimy are medetating a Blow against the Town of Boston, and the Fleet there, they are now busily imployed in embarking Seven thousand Troops for the purpose, and will in a few Days sail—Mr Johnson who is my Informer is now here, and will wait on your Excellency, if you will send him a Permit to cross the Ferry immediately, he then can give your Excellency more satisfaction concerning the Report than I can at present.  I am Sir with great Respect Your Excellency’s most Obt Servt
                  
                     A. Hawkes Hay
                  
               